 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   WAN TING LONG, et al.,                               Case No. 1:19 -cv-00898-DAD-SAB

12                   Plaintiffs,                          ORDER STRIKING UNSIGNED MOTION
                                                          FOR PERMISSION TO EFILE
13           v.
                                                          (ECF No. 2)
14   ERIC McAFEE, et al.,

15                   Defendants.

16

17           On July 1, 2019, Wang Ting Long and Xuejun Makhsous (“Plaintiffs”) filed this action

18 alleging violations of the Federal Securities Act and California law. Along with the complaint,

19 Plaintiff Makhsous filed a motion for permission to file documents electronically in this action.
20 However, Plaintiff’s motion is unsigned and the Court cannot consider unsigned documents and

21 the motion shall be stricken from the record on that ground. Fed. R. Civ. P. 11(a); Local Rule

22 131(b).

23           Plaintiff is advised that pursuant to the Local Rules of the Eastern District of California,

24 “[p]ro se parties shall file and serve paper documents as provided in these Rules. After a pro se

25 party files a paper document, the Clerk will transform the paper filing into an electronic record

26 and ultimately discard the paper filing.” L.R. 133(a). The Rule does provide for exceptions.
27           (2) Pro Se Party Exception. Any person appearing pro se may not utilize
             electronic filing except with the permission of the assigned Judge or Magistrate
28           Judge. See L.R. 133(b)(3). All pro se parties shall file and serve paper


                                                      1
 1          documents as required by applicable Federal Rules of Civil or Criminal Procedure
            or by these Rules.
 2          (3) Form of Requests. Requests to use paper or electronic filing as exceptions
            from these Rules shall be submitted as stipulations as provided in L.R. 143 or, if a
 3          stipulation cannot be had, as written motions setting out an explanation of reasons
            for the exception. Points and authorities are not required, and no argument or
 4          hearing will normally be held. Requests may also be made in scheduling
            conference and pretrial conference statements when the need can be foreseen.
 5

 6 L.R. 133(b).

 7          Accordingly, Plaintiff’s motion for permission to efile is HEREBY STRICKEN FROM

 8 THE RECORD.

 9
     IT IS SO ORDERED.
10

11 Dated:     July 3, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
